                                                                                      8/20/2019

                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

 GINA JAEGER, individually, AND
 AS PERSONAL REPRESENTATIVE
 OF THE ESTATE OF HER SISTER                       No. CV 16-30-BU-SEH
 CHARLENE HILL,

                              Plaintiff,           ORDER

 vs.

 PEAK MEDICAL MONTANA
 OPERATIONS, LLC,

                              Defendant.

       On June 7, 2019, Defendant filed a Petition to Confirm Arbitration Award 1

("Petition") for approval of the arbitrator's order. Plaintiff did not move the Court

to vacate, modify, or correct the award.

       ORDERED:

       1.       The Court has reviewed Defendant's Petition. The Court is satisfied



       1
           Doc. 124.

                                           -1-
the Petition complies with 9 U.S.C. §§ 9 and 13.

      2.       Arbitrator Tracy Axelberg's Order2 in favor of Defendant is

confirmed.

      3.       In accordance with the Voluntary Binding Arbitration Agreement,3

Defendant is responsible for the reasonable fees of the arbitrator and each party is

responsible for their own attorneys' fees and costs.

      4.       The Clerk is directed to enter final judgment in favor of Defendant.

      DATED this        ;,.rJi.y of August, 2019.

                                                  b{t;H~
                                                  United States District Judge




      2
          Doc. 123-4.
      3
          Doc. 123-1.

                                            -2-
